IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


DARREN R. GENTILQUORE,                :   No. 64 MAP 2017
                                      :
                Appellant             :   Appeal from the order of the
                                      :   Commonwealth Court at 495 MD 2016,
          v.                          :   dated July 28, 2017.
                                      :
PENNSYLVANIA DEPARTMENT OF            :
CORRECTIONS,                          :
                                      :
                Appellee              :



                                   ORDER


PER CURIAM


    AND NOW, this 27th day of December, 2017, the Notice of Appeal is quashed.